Title: John Adams to Abigail Adams, 14 June 1795
From: Adams, John
To: Adams, Abigail


          
            
              My dearest Friend
              Phil. June 14. 1795
            
            It is painfull to feel an Impulse to write when there is nothing to Say. I write merely to let you know that I am alive and not Sick.— The Weather has been cold for several days which is more tolerable at least to me, than the heat which We Suffered for a day or two the Beginning of the Week past.
            The new French Minister is arrived. Whether he has any Budget to disclose has not yet appeared.
            Mr Jay is in fine Spirits and his health improves. I should Suppose he will remain here till the Fate of his Treaty is determined, which We hope, with some doubts however, will happen before the

End of this Week. 29 Senators attended Yesterday and the 30th is expected tomorrow. We shall meet for the future at an earlier hour in the Morning. The Deliberations have been temperate, grave, decent, and wise, hitherto and the Results judicious.
            I have recd but one Letter from you— I am anxious to hear further from Johnny Smith: whether he is better or not.
            My Absence from home at this season would be less distressing or rather less insipid, if my Presence here was more necessary, or indeed of any Utility: but to the Mortification of Seperation from my family and affairs at a time when they would be most agreable to me, is added the Consciousness that I can do no good to others any more than to myself. I have no Voice, and although the fate of the Treaty will not be justly imputable to me in any degree, yet there is reason to expect that many will suspect me, and other charge me, with a greater share of it that would belong to me if I had a Voice. All these Things terrify me little.—
            A Mr Millar, a son of a Professor Millar of Glasgow known by his “Historical View of the English Government” last night brought me a Letter of Introduction & Recommendation from Dr Kippis who desires his “Sincere Respects to every Part of my Family” “In the Midst of the Desolations of Europe, he rejoices in the Prosperity of America and in the Wisdom and Moderation of its two chief Governors”—so much for Compliment.
            Moderation however is approved only by the Moderate who are commonly but a few. The many commonly delight in something more piquant and lively.
            I am, with desires rather immoderate / to be going home with you, yours forever
            
              J. A
            
          
          
            
              Monday 15th June 1795
            
            Yesterday I dined at Mr Bingham’s with a large Company— While at Table a servant came to me with a Message from Mr Law who desired to speak with me in the Antechamber— I went out to him and found that he wanted to enquire of me concerning a young Lady of amiable manners and elegant Education whom Mr Law and Mr Greenleaf had found in Maryland in great distress and a little disarranged and brought with them to Philadelphia. she is connected with the Families of Col Orne and Col Lee of Marblehead. I knew nothing of her— Governor Bradford Says she has been Some Weeks in Rhode Island. I Sent Mr Law to Mr Cabot.
            Mr Brown came in Yesterday— He keeps with all the Horses at

The Rising sun, between the 4th & 5th mile Stone in the Country, at Mr John Doves— His Horses are in fine order.— But I shall not be in a Condition to Use them this Week I fear.
          
        